Herlihy, J.
Proceeding by the petitioner pursuant to article 78 of the CPLR to review a determination of the Board of Regents suspending for a period of one month petitioner’s license to practice chiropractic. The record contains ample evidence to sustain the charges upon which the petitioner was found guilty and it does not appear that there has been any error in the construction of the statutes involved by the respondents as to these charges. Upon the present proceeding we have not considered the contentions of the petitioner in regard to the validity of the regulations of the respondent board as to advertising (8 NYCRR 73.1) because the facts in this case were sufficient to constitute a violation of the statute (Education Law, § 6559, subd. 1, par. d) without reference to the regulations. Determination confirmed, without costs, and petition dismissed. Gibson, P. J., Herlihy, Reynolds, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Herlihy, J.